 

 

Case 7:19-cv-08403-VB Document 55, Filed 01/19/21 Page 1 of 3

a |

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

te pty
ke “As,

5, eee

JONATHAN KUHL °
_ LT INDEX: 19-cv-8403

Plaintiff
Vv.

?

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC

Defendants

PLAINTIFF’S DISCLOSURES PURSUANT TO FRCP 26
Pursuant to FRCP 26 (a), plaintiff Jonathan Kuhl hereby serves these initial
disclosures to the defendants. These disclosures do not include the names of any
potential experts retained or consulted. These disclosures do not constitute waive
or any work product protection and are without prejudice to any other issue or
argument.
Identities of any persons who may have discoverable facts
Jonathan Kuhl, 115 Melanie Way, Hyde Park, N.Y.

Joseph Kuhl, 113 Elm St., PeeksWill, N.Y.
 

Case 7:19-cv-08403-VB Document 55, Filed 01/19/21 Page 2 of 3

Donald Rosendale, 4848 Route 44, Amenia, N.Y. 12501
Anthony Santiago, 115 Melanie Way, Hyde Park, N.Y.
Brian Barrett, 115 Melanie Way, Hyde Park, N.Y.

Nora Vazquez, 115 Melanie Way, Hyde Park, N.Y.
Description of documents, invoices and tangible things in plaintiff's possession
Relating to disputed facts described in the complaint

'

Various business plans and proposals for potential works projects available
to Mr. Kuhl and/or Integrity Property Management during the period in which
defendant wrongfully withheld insurance proceeds.

Tax returns for Integrity Property Management showing fall-off in income
2019 vs. 2020.

Invoices showing work completion dates and monies spent in repairing the
subject workshop/garage. .

Tables showing the dates requested and dates paid for insurance fund
recovery.

Insurance agreement which would be available to pay damages

There is no insurance agreement which would compensate Mr. Kuhl for the
lost income suffered by the withholding of tnsurance funds.

Plaintiff reserves the right to supplement this disclosure as additional ,
information becomes available.

Jonathan Kaun

Jonathan Kuhl, plaintiff pro se Dated: December 10, 2020
 

Case 7:19-cv-08403-VB Document 55_ Filed 01/19/21 Page 3 of 3

DAY.

 

avs RR aR
= spat

 

Py-o De Cler u |
US. Distviet Couvt
Boe Yravep pes
Dot re Pleas, KY

(1 0be

 

 

 
